Citation Nr: 0521615	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to a higher initial evaluation, in excess of 30 
percent, for chronic obstructive pulmonary disease



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1944 to 
July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Des Moines Iowa Regional 
Office (RO), which granted the veteran entitlement to service 
connections for chronic obstructive pulmonary disease and 
rated this disorder as 30 percent disabling.  The veteran has 
expressed disagreement with the 30 percent disability rating 
assigned.

This case was previously before the Board and, in December 
2003, it was remanded to the RO for further development.  For 
reasons to be explained below this case is again being 
remanded to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

As a final preliminary matter, the Board points out that, in 
a letter dated in September 2002, the veteran's service 
representative raised the issue of entitlement to service 
connection for bilateral arthritis of the hands.  As this 
matter has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.


REMAND

In statement dated in July 2005, the veteran requested that 
he be scheduled for a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for 
a travel board hearing in accordance with 
his July 2005 request, at the earliest 
available opportunity.  The RO should 
notify the appellant and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  If the veteran no 
longer desires a hearing, a signed 
writing, to that effect, should be filed 
with the RO and associated with the 
claims file.  The claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



